United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30424
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE JULIAN PARRAL, also known as Jose Julian Parral-Ramos, also
known as Jose Julin Parral-Ramos,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:05-CR-163
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Julian Parral appeals his guilty-plea conviction and

sentence for illegal reentry into the United States.     He argues

that the 96-month term of imprisonment imposed in his case

exceeds the statutory maximum sentence allowed for the 8 U.S.C.

§ 1326(a) offense charged in his indictment.

     Parral’s argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), in which the Supreme

Court held that treatment of prior convictions as sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30424
                                -2-

factors, rather than as elements of the offense that must be

found by a jury, was constitutional.   Although Parral contends

that a majority of the Supreme Court would now consider

Almendarez-Torres to be incorrectly decided in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000), we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains

binding.   See United States v. Garza-Lopez, 410 F.3d 268, 276

(5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Parral properly

concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.